              Case 4:14-cv-02543-CKJ Document 198 Filed 04/04/19 Page 1 of 2
                                 DISTRICT JUDGE'S MINUTES
                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF ARIZONA – TUCSON

U.S. District Judge: Cindy K. Jorgenson             Date: April 4, 2019
Carrie Ferrara Clark v. City of Tucson              Case Number: CV-14-02543-TUC-CKJ

Plaintiff attorney: Jeffrey Jacobson
Defense attorneys: Michelle Saavedra and Renee Waters
Court reporter: Cheryl Cummings
Courtroom deputy: Sandra G. Fuller

 CIVIL JURY TRIAL - DAY 4:

 9:42 a.m.: The parties are present and ready to proceed. The jurors enter the courtroom.

 The plaintiff's witness, Jeff Todd, is sworn and examined. Exhibits 56, 57, 116, and 117 are
 admitted.

 The plaintiff's witness, Martin "Harvey" Brown, is sworn and examined.

 The plaintiff's witness, Nate Weber, is sworn and examined.

 11:10 a.m. - 11:28 a.m.: A mid-morning recess is taken.

 The Court is back in session. The jury returns to the courtroom. Cross-examination of the
 plaintiff's witness, Nate Weber, commences. Exhibit 51 is admitted.

 Counsel for the plaintiff reads the Stipulation Regarding Witnesses and Testimony (Doc. 194)
 into the record.

 12:03: a.m. - 1:24 p.m.: The Court recesses for lunch.

 The Court is back in session. The jury returns to the courtroom. The plaintiff's witness, Josh
 Campbell, is sworn and examined.

 2:17 p.m. - 2:27 p.m.: A mid-afternoon recess is taken.

 The Court is back in session. The plaintiff's witness, Gordon Clark, is sworn and examined.

 4:10 p.m. - 4:24 p.m.: A short afternoon recess is taken.

 The Court is back in session. The jury returns to the courtroom. Redirect examination of the
 plaintiff's witness, Gordon Clark, commences.

 The plaintiff rests subject to any stipulations and the admission of exhibits.
              Case 4:14-cv-02543-CKJ Document 198 Filed 04/04/19 Page 2 of 2

U.S. District Judge: Cindy K. Jorgenson           Date: April 4, 2019
Carrie Ferrara Clark v. City of Tucson            Case Number: CV-14-02543-TUC-CKJ

 The defendant's witness, Ed Nied, is sworn and examined. Exhibits 330 [Bates Stamp 2937],
 333 [Bates Stamp 396-399], and 333A [Bates Stamp 403-404] are admitted.

 5:14 p.m.: The Court continues the jury trial to April 5, 2019 at 9:30 a.m. The jurors are excused
 for the day.

 Civil jury trial: 9:42 a.m. to 5:14 p.m. (5 hours and 29 minutes)
